



Exhibit 10.4
AMENDMENT THREE TO THE LOGISTICS SERVICES AGREEMENT
This AMENDMENT THREE TO THE LOGISTICS SERVICES AGREEMENT (the "Amendment") dated
as of the 26th day of July, 2018 is by and between Cambium Learning, Inc.
("Client") and Geodis Logistics LLC ("GEODIS," collectively the "Parties").
RECITALS:
A.
Client and GEODIS executed that certain Logistics Services Agreement dated
February 22, 2012 (the "Agreement");

B.
GEODIS provides both warehouse services and transportation services to Client
pursuant to the Agreement;

C.
Client wishes to renew the Agreement with respect to the warehousing services,
but not with respect to the transportation services; and,

D.
The Parties desire to further amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Client and GEODIS agree to amend the Agreement
as follows:
1.
As of September 1, 2016, Ozburn-Hessey Logistics, LLC changed its name to Geodis
Logistics LLC. All references to Ozburn-Hessey Logistics, LLC or OHL is modified
to reflect Geodis Logistics LLC or GEODIS.

2.
The term of the Agreement specific to the provision of warehousing and
distribution Services is hereby renewed through May 31, 2023 (the "Term"). At
least six (6) months prior to the end of such Term, both Parties agree to
discuss and determine whether the Agreement will be further renewed and the
terms thereof.

3.
The Transportation Management Services ("TM Services") provided by GEODIS to
Client will not be renewed. Effective immediately, the Agreement will be amended
as follows:

a.
Under the Section DEFINITION:

1)
"Carrier Contract" shall be struck and deleted in its entirety.

2)
"Carrier" shall mean any motor or other carrier designated by CLIENT to pick-up
Product at the Facility.

b.
Section 2.A. TRUCKING AND DOMESTIC TRANSPORTATION SERVICES shall be deleted in
its entirety with the exception of Section 2A(13) which shall remain unchanged.

c.
Section 2.B. WAREHOUSING AND DISTRIBUTION SERVICES shall be amended as follows:

1)
The last sentence in Section 2(B)1 shall be deleted and replaced with as
follows: "GEODIS's services, including the care, custody and control of Product
shall terminate upon acceptance by the Carrier in a sealed trailer or other
transit vehicle."






--------------------------------------------------------------------------------





2)
Section 2(B)(8)(e) shall be amended to add "[I]n the event GEODIS, for the
convenience of CLIENT and Carriers, permits Carriers to drop or park trailers or
containers on the Facility yard, GEODIS shall not be liable for loss or damage
to Product, trailers or containers occurring while the trailers or containers
are on the yard."

d.
The first paragraph of Section 4. INDEMNIFICATION AND INSURURANCE shall be
restated as follows:

GEODIS shall indemnify, defend and hold CLIENT, and their respective affiliates,
subsidiaries, parent and related companies, and all of their employees, agents,
officers, directors, shareholders, members and personnel (collectively, the
"CLIENT Indemnitees") harmless from any third party awards, damages, costs,
expenses, losses, or liabilities that CLIENT Indemnitees may incur as a result
of a third party claim for injury or death to any person (including but not
limited to the employees of CLIENT, GEODIS and its subcontractors) and for
damage to property (including the property of CLIENT and its subcontractors)
arising out of or resulting directly from the willful misconduct or negligent
acts and omissions of GEODIS in the performance of Services hereunder or from
any breach of this Agreement, subject to the limitations on GEODIS' liabilities
set forth herein.
e.
The second paragraph of Section 4. INDEMNIFICATION AND INSURURANCE shall be
restated as follows:

CLIENT shall indemnify, defend and hold GEODIS and their respective affiliates,
subsidiaries, parent and related companies, and all of their employees, agents,
officers, directors, shareholders, members and personnel (collectively, the
"GEODIS Indemnitees") harmless from any third party awards, damages, costs,
expenses, losses, or liabilities, that GEODIS Indemnitees may incur as a result
of a third party claim for injury or death to any person (including but not
limited to the employees of GEODIS, CLIENT and its subcontractors) and for
damage to property (including the property of GEODIS and its subcontractors),
arising out of or resulting directly from the willful misconduct, or negligent
acts and omissions of CLIENT and its Carriers, or from any breach of this
Agreement.
f.
Upon payment of all final invoices related to the TM Services: (i) Section 7 C.
Termination for Cause by CLIENT (Transportation Services), (ii) the paragraph
titled "Domestic Transportation Management Services" of Section 10. Terms of
Payment, and (iii) Exhibit D - Transportation Services & Compensation, shall
each be deleted in their entirety.

4.
Section 9. NOTIFICATION shall be amended as follows:

To GEODIS:    Jeremy Wright CFO (or successor)
GEODIS Logistics, LLC
7101 Executive Center Drive, Suite 333
Brentwood, TN 37027
5.
Retroactively effective June 1, 2018, the pricing is amended as follows:








--------------------------------------------------------------------------------





Monthly Total Rent (includes rent, tax, insurance, CAM, utilities, etc.):
June 1, 2018 to December 31, 2018 - $0.448 per square foot per month
Effective, January 1, 2019, the monthly Total Rent for warehousing services
(which includes rent, tax, insurance, CAM, utilities, warehouse protection and
other operating expenses, the "Variable Rent Costs"), shall increase to $0.4664
per square foot per month.  The Variable Rent Costs will be reconciled on an
annual basis.
Client's Facility space allocation is 113,900 square feet. Upon Client's
election and a one-hundred forty-five (145) day written notice period to GEODIS,
Client may reduce its Facility space allocation; provided that Client's
allocation will never fall below 95,000 square feet without express written
agreement from GEODIS. Any reduction in square footage space will be
memorialized in a separate written agreement between the Parties.
GEODIS reserves the right to move, at its sole cost and expense, any Products in
storage from the Facility to any of its other facilities, so long as it provides
no less than thirty (30) days' prior notice to Client. The condition of such
facilities must be equal to or better than the condition of the Facility, and
such transfer shall not adversely affect the Rates or materially impact the
Services.
Monthly Equipment Lease Fee:
June 1, 2018 to May 31, 2023 - $1,291.49 (See Equipment Lease Schedule)
The Parties acknowledge that the above revised pricing became effective June 1,
2018. The Client has been billed pursuant to these revised rates since June 1,
2018, and Client expressly approves such rates.
6.
The Parties further agree that the purchase and/or lease of certain capital is
necessary in relation to the renewal and this Amendment. Therefore, an
additional equipment lease fee of $1,291.49 will be charged to Client each month
during the Term. Before the expiration of the Term, should Client terminate the
Agreement for convenience, or should GEODIS terminate for cause, the applicable
ending balance on the attached Equipment Lease Schedule shall be due to GEODIS,
in addition to any other sums due as set forth in the Agreement.

7.
Any capitalized terms not defined herein shall have the meanings set forth in
the Agreement. Except as provided herein, the Agreement shall remain unchanged
and in full force and effect in accordance with its terms. It is specifically
understood and agreed that the foregoing shall not be deemed to be a waiver or
amendment of any other provision of the Agreement or any of GEODIS's rights or
remedies under the Agreement.
















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.
Cambium Learning, Inc.
GEODIS LOGISTICS LLC






Name: /s/ Barbara Benson


Title: CFO


Date: 8/3/2018






Name: /s/ Mike Honious


Title: COO


Date: 8/20/2018




